Citation Nr: 1316847	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-11 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg.

2.  Entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to May 1963 and from October 1963 to October 1966.  He had prior service in the Army National Guard from September 1956 to September 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas, however, has jurisdiction over the claims based on the Veteran's residency.

In October 2010, the Board remanded the claim of entitlement to service connection for a psychiatric disorder for further development, primarily to obtain updated VA treatment records and to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his mental illness, especially insofar as whether it is related or attributable to his military service.  The Board, instead, denied his remaining claims for service connection for residuals of head trauma and for a higher rating for his right leg disability.

The Board again remanded the claim for a psychiatric disorder in February 2011, but this time to inform him of his various hearing options and to have him specify the particular type of hearing he wanted and then schedule the type of hearing requested.

He requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing), so this type of hearing was scheduled for January 2012, but the Veteran failed to report for the proceeding, so was a "no show."  However, in March 2012 correspondence, he explained that his failure to appear for his hearing was due to a lack of transportation to the RO.  The Board accepted that March 2012 correspondence and explanation as a motion to reschedule his hearing, and the Board granted this motion in an April 2012 Order.

Because he also had requested a hearing even prior to the Board's October 2010 decision denying his other claims for service connection for residuals of head trauma and for a higher rating for his right leg disability, but the statement requesting that hearing had not been associated with his claims file before the rendering of that decision on these other claims, the Board issued another decision in April 2012 vacating that earlier decision denying these other claims.  The Board then proceeded to remand these other claims, and the claim for service connection for a psychiatric disorder, to satisfy the outstanding hearing request.

The Veteran finally had his requested Travel Board hearing in July 2012 at the RO in San Antonio, Texas, which is a satellite office of the RO in Houston.  The undersigned Veterans Law Judge of the Board presided.  A transcript of the proceeding is of record.

The Board again remanded these claims in October 2012 for still further development, including providing the Veteran an appropriate notice letter compliant with the Veterans Claims Assistance Act (VCAA), requesting further information from him regarding his treatment for Bell's Palsy, obtaining any outstanding service treatment records (STRs) concerning his September 1960 car accident; obtaining outstanding VA medical records, providing him a VA examination concerning his right leg disability, obtaining a supplemental opinion regarding his psychiatric disorder, and providing him another traumatic brain injury (TBI) examination.

Regrettably, the claims require still further development before being decided on appeal, so the Board is again remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

As already alluded to, the prior Board remand in October 2012 was for several reasons, including providing the Veteran VA compensation examinations concerning his right leg disability and TBI and obtaining a supplemental opinion regarding his psychiatric disorder.

He submitted statements in November 2012, December 2012, and January 2013, all essentially indicating to instead to go with whatever is in his records and work with what is in his file, meaning the evidence already of record, citing his advanced age, general health, distance of travel, etc., as reasons he does not want anymore remands or doctor's appointments (referring to VA examinations) or hearings.  He reiterated this in a February 2013 statement, again indicating he had nothing else to offer in support of his claims, and he additionally made this designation on the VCAA notice response form that he submitted along with that February 2013 statement.

The AMC nevertheless subsequently sent him an April 2013 letter indicating his VA compensation examinations were in the process of being scheduled and that he resultantly would be contacted by the VA medical facility nearest him concerning the scheduling of these VA examinations.  A Report of General Information, however, dated that same day in April 2013, indicates he also was contacted by telephone regarding these examinations, and that he responded that he did not want to travel for any examinations due to his age.  He therefore continued to request that the AMC rate his case based on the information that is currently in the claims file 
(c-file).

The AMC resultantly went ahead, as he had requested, and readjudicated his claims in a supplemental statement of the case (SSOC) issued later in April 2013 - finding that the existing evidence, including additional records obtained from Bay Medical Center and from the VA Medical Center (VAMC) in Corpus Christi, Texas, also those from the Surgeon General's Office (SGO), and his additional personal statements did not provide grounds for granting any of the claims.  See also 38 C.F.R. § 3.655.

His representative subsequently responded to that SSOC still later in April 2013 indicating they had no additional evidence to submit regarding the Veteran's appeal and, therefore, were waiving the right to wait for expiration of the allotted 30 days before recertifying his appeal to the Board, preferring instead to have his claims returned to the Board immediately to expedite their processing.  They also indicated that, if they located and wanted to submit additional evidence at some later point in time, they were waiving the right to have the claims again remanded (sent back) to the Agency of Original Jurisdiction (AOJ), i.e., to the RO/AMC, preferring instead for the Board to consider any additional evidence submitted in the first instance.  See 38 C.F.R. § 20.1304.

But even later in April 2013 the Board received another Report of General Information (VA Form 21-0820), indicating the Veteran had called to clarify that he now wants to go to his VA compensation and pension (C&P) examination.  He had stated that, based on the complications of getting transportation and his current age, he did not wish to travel for the examination and wanted the AMC to rate his case based on the information in his file.  But after receiving the SSOC, he has changed his mind and wishes to have the examination as soon as possible.

At this point there needs to be some reflection on and appreciation of why these VA examinations were determined to be necessary to deciding these claims.

Consider first that, once VA undertakes the effort to provide an examination concerning a claim, irrespective of whether statutorily obligated to, it must ensure the examination and opinion provided are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


In this case, as the Board's prior October 2012 remand indicated, the VA examinations for the Veteran's right leg disability and TBI are necessary to assist in determining the severity and etiology of these disabilities.

That prior Board remand also specified that a supplemental opinion was needed concerning the claim for service connection for an acquired psychiatric disorder, including PTSD, before the Board could proceed with the adjudication of this other claim.  In so finding, the October 2012 remand pointed out the Board earlier had remanded this claim in October 2010 for another opinion, following an even earlier April 2010 opinion that was found to have been too speculative or inconclusive for adjudication purposes.  The Board specifically noted the examiner had failed to provide any rationale or supporting evidence for her conclusion that there was a pre-existing psychiatric disorder and had failed to apply the proper standard in discussing the likelihood of aggravation of any pre-existing disability.  Thus, it was determined that remand was required for clarification.

The October 2012 remand also observed that the November 2010 VA opinion, in which the examiner ultimately found that the Veteran still did not have PTSD, was based on inaccurate information.  Although the examiner had documented a detailed history of the Veteran's psychiatric treatment records, the examiner did not note the incident in service when the Veteran was found to have a fainting episode while discussing an emotionally charged event in service, and the report of 11 or 12 previous such episodes.  This was significant because this emergency room record is dated in September 1961, which would have been after his reported sexual assault took place in December 1959 or in January or February 1960, and after the car hit him in September 1960, which he believed was deliberate by his sergeant in whom he had confided.  As such, the Board found that the November 2010 VA opinion had no probative value as it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  Therefore, the October 2012 remand was for a supplemental opinion.


These opinions, then, are still needed.  And has the Veteran has assured VA that he is now ready, willing and able to report for his VA compensation examinations needed to obtain these additional opinions and decide his claims, they are again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to address all impairment attributable to the right tibia and fibula fracture and resultant scar and slight shortening of this leg.

If available, please schedule this examination with the examiner who provided the last examination in April 2010.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should first identify and describe in detail all impairment attributable to the Veteran's service-connected right leg disability (residuals of the right tibia and fibula fracture with scar and slight shortening of this leg), including the following:

(a)  Describe any associated scarring of this leg; and whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars.  

(b)  Measure the legs to determine the amount of disparity between the right and left leg length and the consequent effects.

(c)  This includes, but is not limited to, stating the likelihood (very likely, as likely as not, or unlikely) that any current right ankle or knee disability is related or attributable to the right tibia and fibula fracture in service and consequent scar and slight shortening of this leg.  It also is essential that, when commenting on this, the examiner provide discussion of the underlying rationale of the opinion.

(d)  If the right ankle and/or knee disability is determined to be related to the service-connected right tibia and fibula fracture, or the examiner is unable to rule this out, then please also state whether the right ankle and/or knee disability is slight, moderate, or marked.  

(e)  In making this assessment, please conduct 
range-of-motion testing of the right knee and ankle, specifically noting whether, upon repetitive motion, prolonged use, or during "flare ups," there is any pain, weakened movement, premature or excess fatigability, or incoordination on movement, and whether there as a consequence is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) premature or excess fatigability; or (4) incoordination.  To this end, the examiner should try and quantify the amount of additional disability, such as the amount range of motion is additionally restricted, in these circumstances.

(f)  State whether there is impairment of the femur with malunion or nonunion of the shaft or anatomical neck of the femur with or without loose motion.

(g)  State whether there is right knee or right ankle ankylosis.

(h)  State whether there is any evidence of recurrent subluxation or lateral instability of the right knee and, if there is, to what extent in terms of whether this results in slight, moderate, or severe knee disability.

(i)  Identify any neurological pathology related to the right tibia and fibula fracture, and fully describe the extent and severity of this impairment, including a statement of the nerves involved and whether there is what amounts to complete versus incomplete paralysis of the nerve and, if incomplete, whether the impairment is mild/slight, moderate, moderately severe, or severe.

(j)  As well, provide an opinion as to the effect, if any, of the Veteran's right tibia and fibula fracture on his employability, meaning ability to obtain and maintain employment that is substantially gainful versus just marginal in comparison. 

It is worth reiterating that the examiner must provide a comprehensive report including complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.


2.  Also obtain a supplemental opinion regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The claims file, including a complete copy of this remand and the potentially relevant findings in service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.  

The examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any present psychiatric disorder, whether PTSD, depressive disorder or whatever the appropriate diagnosis, incepted during the Veteran's active military service or, if a psychosis, within the one-year presumptive period following his discharge, or is otherwise related to any disease, event, or injury during his service, including especially his reported military sexual trauma in December 1959 or in January or February 1960 and the car accident when he was hit as a pedestrian in September 1960. 

Because it does not appear to have been considered when previously examining the Veteran, this examiner should specifically note the entry in the STRs in September 1961 noting the Veteran was slumped over his desk and became cold and clammy and attempted to vomit several times while discussing "an emotionally charged topic with his [sergeant]."  He apparently had had 11 or 12 such fainting spells prior to that.  He was evaluated and found to have syncope of unknown etiology.


The examiner also should note the supporting statements from the Municipal Judge in May 2010 and the Member of Congress in March 2010 attesting that they have known the Veteran since high school and have personally witnessed his behavior changes since his discharge from the military.  

In addition the examiner should consider the findings in all previous VA examination reports and all other relevant evidence of record - including the opinion provided by Dr. Leonard Martinez in March 2007.  

It is imperative the examiner provide a comprehensive report of his findings - including complete rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file. 

3.  Also schedule another TBI examination.  If available, please schedule the Veteran with the same examiner who provided the previous examination in May 2010.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  This includes a complete copy of this remand and the Board's prior remands.  All appropriate testing should be performed, including any necessary CT scans of the head.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any residuals of TBI, including insofar as whether the Veteran has Bell's palsy, memory or concentration problems, etc.  For reference, please see the private medical record dated May 2006 in which the Veteran was diagnosed with Bell's palsy.  

The examiner also should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current head injury residuals incepted during the Veteran's active military service, or within one year of his discharge, or are otherwise related or attributable to any disease, event, or injury in service, but particularly the incident in service in September 1960 when he was struck from behind by a car as a pedestrian.  

In making this determination of causation, the examiner must review the records concerning another car accident the Veteran has been involved in since service, in 1983 or 1984, during which he reportedly lost consciousness, also the recently received May 2006 private treatment report indicating a diagnosis of Bell's Palsy, the notation in June 2006 of a history of Bell's Palsy, as well as the results of the previous VA TBI examination in May 2010.  The examiner also should consider and discuss the Veteran's lay statements and testimony noting problems with his memory and concentration.  

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.  

4.  Ensure these opinions are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.  


5.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If he does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It also must be indicated whether any notice that was sent was returned as undeliverable.  

6.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate these claims in light of this and all other additional evidence.  If they continue to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


